department of the treasury internal_revenue_service washington d c tax exempt and entities ver ivision may z014 kk uil code kek ns kk ep pat i kkk re kk kkk dear this letter constitutes notice that your request for waiver of the minimum_funding_standard for the plan for the plan_year ending has been granted subject_to the following conditions the waiver must be amortized over a period of five plan years beginning with the succeeding plan_year as described in sec_430 of the code and must be paid as stated in sec_412 of the code collateral acceptable to the pension_benefit_guaranty_corporation pbgc be provided to the plan for the full amount of the waiver within sixty days of the receipt of this ruling letter any contributions made during that are allocated to the plan_year will reduce the waived amount for and as such cannot be used to create a prefunding balance starting with the contribution due on company makes the required quarterly contributions to the plan in a timely fashion while the plan is subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution a until full amortization of the waived amount company will provide verification of each quarterly contribution to the pbgc within five business days of the payment b any missed quarterly minimum required contributions will void this agreement company makes contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan years ending respectively company must provide verification of the contribution to pbgc within five business days of the payment under sec_412 of the code company is restricted from amending the plan to increase benefits or plan liabilities while any portion of the waived_funding_deficiency remains unamortized with only certain exceptions as defined in sec_412 the company will copy pbgc on any correspondence with the internal_revenue_service irs regarding notification of our application_for such an exception company provides proof of payment of all contributions described above ina timely manner to the irs and to the pbgc using the fax numbers or addresses below rk kek you agreed to these conditions in a letter dated if any one of these conditions is not met the waivers of the minimum_funding_standard granted for the plan for the plan_year ending are retroactively null and void the conditional waivers granted for the plan for the plan_year ending has been approved in accordance with sec_412 of the code and sec_303 of employee_retirement_income_security_act_of_1974 erisa the amount for which these waivers have been granted is equal to the amount that is needed to satisfy the minimum_funding_standard for the plan_year ending the company created in and headquartered in is a the company is to over locations and approximately customers in the united_states including and the company primarily services the and markets distributing and products the company's temporary business hardship arose as a result of the prolonged economic downturn in the united_states the company's sales depend heavily on the strength of new - and markets in all major areas these markets have been significantly depressed due to high unemployment general economic uncertainty and an consequently the company has been operating at an economic loss since with corresponding declines in its sales gross margins and net_income particularly in and when the united_states were at historically low levels in response to its temporary business hardship the company has implemented several cost containment initiatives such as consolidating its corporate headquarters and sales center to one building from two buildings selling its facility re-negotiating its mortgage pre-payment terms to eliminate pre-payment penalties and restructuring operations the company believes and as its most recent financials depict that the company is on the upside of the recovery with recent upticks in sales and net_income although its cash flows have not improved significantly to fund the plan and the working_capital it needs for operations the company has demonstrated that it is committed to maintaining the current health of its plan the company has planned prudently to meet its future minimum_funding obligations accordingly it appears that the company’s business hardship is temporary and granting the funding waivers supports the continuation of the plan and is in the best interest of plan participants your attention is called to sec_412 of the code and sec_302 of the erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement_plan covering employees covered by this plan maintained by the company to increase or any_action by the company or its authorized agents or designees such as the board_of directors or the board_of trustees that has the effect of increasing the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_302 of the erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_302 of the erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending the date of this letter should be entered on schedule sb actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule sb we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact at sincerely william hulteng manager employee_plans technical cc rkekk krkkekk kkk rrekkk control number
